Citation Nr: 0926052	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  00-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, C.M. & G.F.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
October 1970.  He served in the Republic of Vietnam from 
August 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This case has been before the Board on several occasions.  In 
the April 2000 rating decision on appeal, the RO denied 
reopening the claim of entitlement to service connection for 
posttraumatic stress disorder.  In an August 2001 decision, 
the Board reopened the claim and remanded it for additional 
development.  It remanded the claim again in December 2003 
for additional development.  In August 2005, the Board denied 
the claim of entitlement to service connection for 
posttraumatic stress disorder.  The Veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2007, the Court granted a joint 
motion to vacate the Board decision.

The Board, again denied the claim in an April 2008 decision.  
The Veteran again appealed the denial to the Court.  In March 
2009, the Court granted a joint motion for remand.  The case 
has been returned to the Board for further appellate review.

During the pendency of this appeal, the Court issued a 
decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
Clemons, the Court recognized that a claim of entitlement to 
service connection for a psychiatric disorder included any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  In Clemons, the veteran had 
filed a claim for service connection for posttraumatic stress 
disorder.  The evidence of record showed he had been 
diagnosed with other psychiatric disabilities, but VA 
considered only the claim of entitlement to service 
connection for posttraumatic stress disorder without 
considering entitlement to service connection for any other 
diagnosed psychiatric disability.  The Court determined this 
was error.

As part of its rationale for why this was error, the Court 
noted the policy of not requiring a pro se Veteran be subject 
to a strict pleading standard.  Clemons, 23 Vet. App. at 5 
citing to Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  
It stated that a pro se veteran would not have either the 
"legal or medical knowledge to narrow the universe of his 
claim or his current condition to [posttraumatic stress 
disorder]."  Id.  

In the current case at hand, the Veteran has been represented 
by a private attorney since December 2005, who is well versed 
in veterans law, and she has the legal understanding to 
narrow the Veteran's claim to entitlement to service 
connection for posttraumatic stress disorder only.  In light 
of the pleadings presented the Board concludes that a claim 
for service connection for a psychiatric disability other 
than posttraumatic stress disorder is not currently before 
the Board.  The Veteran's private attorney has clearly 
limited the claim to entitlement to service connection for 
posttraumatic stress disorder.  See January 2007 30-page 
Brief of the Appellant to the Court; June 2007 Joint Motion 
for Remand; March 2009 Joint Motion for Remand; and June 2009 
Fax Cover Sheet.  Nowhere in any of these documents does the 
Veteran's attorney raise the issue of service connection for 
a psychiatric disability other than posttraumatic stress 
disorder.  

Nevertheless, in light of Clemons, the Board invites the 
Veteran to file a claim for entitlement to service connection 
for a psychiatric disability other than posttraumatic stress 
disorder if he so desires.  If the Veteran submits such 
claim, the RO should take appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

The Veteran has submitted a June 2009 letter from Dr. 
Lawrence Haddad that is pertinent to the issue on appeal.  He 
has specifically stated he does not waive initial 
consideration of this evidence by the RO.  Thus, the Board 
must remand to allow the RO to consider this evidence in the 
first instance.  See 38 C.F.R. § 20.1304(b) (2008).

The Veteran has submitted multiple letters from Dr. Haddad 
throughout the appeal.  Dr. Haddad in June 2009 stated that 
the Veteran first came to him in January 1998 and that he had 
treated the Veteran "up through July 22, 2006" in relation 
to his posttraumatic stress disorder.  None of Dr. Haddad's 
treatment records have been submitted by the Veteran or 
obtained by VA and associated with the claims file.  Such 
records are relevant to the issue on appeal.  Thus, an 
attempt to obtain those records must be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
treatment records from Dr. Lawrence B. 
Haddad, dating from January 1998 up 
through July 2006.  The Veteran is 
requested to assist in this endeavor.  See 
38 C.F.R. § 3.159(c)(1)(i) and (ii).

2.  If Dr. Haddad's records are obtained, 
the RO should send the claims file with 
the new records to the two VA 
psychiatrists who examined the Veteran in 
December 2004.  The Veteran does not need 
to be re-examined.  The RO should ask the 
psychiatrists to review the additional 
treatment records, re-review the claims 
file, and state whether the opinion 
provided in December 2004 should be 
changed.  A rationale for their conclusion 
should be provided.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim of 
entitlement to service connection for 
posttraumatic stress disorder.  If the 
benefit sought on appeal is denied, the 
Veteran and his representative, must be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

